Case 18-09108-RLM-11             Doc 792 Filed 09/25/19 EOD 09/25/19 15:48:52                      Pg 1 of 3
                                SO ORDERED: September 25, 2019.




                                ______________________________
                                Robyn L. Moberly
                                United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    In re:
                                                            Chapter 11
                            1
    USA GYMNASTICS,
                                                            Case No. 18-9108-RLM-11
                            Debtor.



      ORDER SHORTENING NOTICE ON DEBTOR’S THIRD MOTION FOR ORDER
       EXTENDING PERIOD WITHIN WHICH IT MAY REMOVE STATE COURT
          ACTIONS PURSUANT TO 28 U.S.C. § 1452 AND RULE 9027 OF THE
               FEDERAL RULES OF BANKRUPTCY PROCEDURE

             This matter came before the Court on the Motion To Shorten Notice (the “Motion”) on the

Debtor’s Third Motion For Order Extending Period Within Which It May Remove State Court


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 792     Filed 09/25/19     EOD 09/25/19 15:48:52         Pg 2 of 3



Actions Pursuant To 28 U.S.C. § 1452 And Rule 9027 Of The Federal Rules Of Bankruptcy

Procedure (the “Removal Motion”) filed by USA Gymnastics (the “Debtor”) for an order

pursuant to Rule 9006(c) of the Federal Rules of Bankruptcy Procedure, Rule 9006-1(a) of the

Local Rules of the United States Bankruptcy Court for the Southern District of Indiana (the “Local

Rules”), and section III.F of the case management procedures appended to the Order Granting

Debtor’s Motion For Order Establishing Certain Notice, Case Management, And Administrative

Procedures [Dkt. 213] (the “Case Management Procedures”); and the Court finds that (i) it has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b); (ii) this matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2)(A); (iii) the relief requested in the Motion is in the

best interests of the Debtor, its estate, and creditors, and any party in interest; and after due

deliberation, and good and sufficient cause appearing therefore, the Court hereby determines the

Motion should be GRANTED.

       IT IS HEREBY ORDERED:

       1.      The Motion is granted.

       2.      The Debtor shall serve this Order and certify such service in accordance with the

Case Management Procedures and Local Rules 9006-1(d) and 9006-1(e).

       3.      The Removal Motion is set to be heard at a hearing (the “Hearing”) to be held on

October 3, 2019 at 1:30 p.m. (prevailing Eastern time). If objections to the Removal Motion

are filed by the deadline set forth below, the Hearing will be held in Room 329 of the United

States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204. If no objections

are filed, the Hearing will be held telephonically.

       4.      A dial-in telephone number for interested parties to participate in the Hearing by

conference call is 1-888-273-3658, passcode: 9247462#. All callers shall keep their phones muted



                                                 2
Case 18-09108-RLM-11         Doc 792     Filed 09/25/19     EOD 09/25/19 15:48:52         Pg 3 of 3



unless addressing the Court. All callers must identify themselves and the party(ies) they represent

when addressing the Court. Callers shall not place their phones on hold during the Hearing.

         5.    Any objections to the Removal Motion must be in writing and filed with the

Clerk’s Office and served, via the Court’s ECF system, by September 30, 2019 at 4:00 p.m.

(prevailing Eastern time). Any replies must be in writing and filed with the Clerk’s Office

and served, via the Court’s ECF system, by October 2, 2019 at 4:00 p.m. (prevailing Eastern

time).

         6.    The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                               ###




                                                 3
